Citation Nr: 0608795	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  97-28 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for low back strain 
associated with spondylolisthesis, spondylosis, and spina 
bifida occulta, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the above claim.

In May 2004, the veteran appeared at the Detroit RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

This matter was previously before the Board in October 2004, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The veteran's low back disorder is manifested by some 
limitation of motion of the lumbosacral spine with pain, with 
no evidence of incoordination, weakness, fatigability, or 
functional loss due to subjective complaints of pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for low back strain associated with spondylolisthesis, 
spondylosis, and spina bifida occulta, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Code 5295 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 (2003); 68 
Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a,  Diagnostic Codes 5235 - 5243 (as in effect 
from September 26,  2003)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from VA dated in November 2004, as well as by the 
discussions in the July 1997 rating decision, the September 
1997 Statement of the Case (SOC), the November 1998, November 
1999, August 2002, and November 2005 Supplemental Statements 
of the Case (SSOC), and in the October 2004 Board remand.  
The veteran was told of what was required to substantiate his 
claim for an increased rating and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.  The RO 
stated that it was giving him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

The veteran's claim was initially adjudicated by the RO in 
July 1997.  The November 2004 RO notice letter was clearly 
provided to the veteran subsequent to the initial 
adjudication of this matter.  However, to the extent that he 
was not provided adequate VCAA notice prior to the initial 
adjudication of his claim, this was nonprejudicial.  There is 
no indication that the outcome of the case has been affected, 
and the veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).  The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and after notice was provided, the case was 
readjudicated and the aforestated SOC and SSOCs were provided 
to the veteran.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
Since the veteran's claim for an increased rating was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  
The Board notes that in VA's November 2004 notice letter to 
the RO, the veteran was requested to provide authorization 
and release to obtain additional treatment records from his 
private physician.  The veteran, however, did not respond to 
this request.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in May 1997 and August 2005.  The 
examinations were thorough in nature, based upon a review of 
the veteran's entire claims folder, and provided findings 
that are deemed to be more than adequate.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The veteran was initially awarded entitlement to service 
connection for a low back disorder, described as 
spondylolisthesis of the lumbar spine, in December 1971, 
wherein a 10 percent disability rating was assigned effective 
as of September 14, 1971.  The low back disorder was rated by 
analogy to the criteria for rating a lumbosacral strain 
pursuant to Diagnostic Code 5295.  Under this code provision, 
a 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The maximum 40 percent rating evaluation 
is warranted when the lumbosacral strain is severe with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

By rating action dated in December 1980, the RO awarded an 
increased disability rating of 20 percent, effective as of 
October 7, 1980, for the veteran's chronic lumbosacral strain 
associated with spondylolisthesis, spondylolysis, and spina 
bifida occulta.  In February 1997, the veteran requested that 
his disability rating be increased.

Outpatient treatment records from P. Fragatos, M.D., dated 
from September 1996 to May 1997, show that the veteran had 
been treated for low back pain following a motor vehicle 
accident.  An X-ray of the lumbosacral spine taken in 
September 1996 showed an impression of spondylolysis of the 
fifth lumbar vertebral segment (pre-spondylolisthesis).  A 
magnetic resonance imaging (MRI) study in October 1996 showed 
that there was some mild diffuse bulging and degenerative 
change at L5-S1 of the disc, along with degenerative change 
of the posterior articulating facets.  There was no herniated 
disc, foraminal or spinal stenosis demonstrated.  An X-ray of 
the lumbosacral spine taken in December 1996, also showed 
degeneration of the third and fourth lumbar intervertebral 
discs.

A VA examination report dated in May 1997 shows that the 
veteran was noted to walk well with normal heel-toe gait and 
his equilibrium was normal.  He did not have a brace for his 
back nor did he use a cane.  There was no postural 
abnormality nor any fixed deformity.  Musculature of the back 
showed good muscle tone without any spasm or atrophy.  He did 
have some pain on palpation with no spinal tenderness in the 
midline.  He could flex forward to 70 degrees, flex laterally 
25 degrees and rotate 20 degrees bilaterally.  There was no 
objective evidence of pain on motion and straight leg raising 
was to 75 degrees with no complaints of back pain. X-rays of 
the spine were essentially unchanged from previous studies.  
Electromyograph and nerve conduction velocity studies were 
normal.  The diagnosis was lower back pain with chronic 
strain.  There was no evidence of spondylolisthesis or 
spondylosis, but there was evidence of facet arthritis and 
spina bifida occulta.

A medical examination report from M. C. Buszek, M.D. dated in 
August 1997, shows that have been employed as a safety 
inspector, but had not worked since February 1997 because 
back symptoms.  He reported occasional numbness in the left 
leg and left side, and a dull constant ache or pain in the 
low back, which at times would become sharp with bending or 
turning certain ways.  He had a constant sensation like a 
knot in the back.  He reported he was overall a little bit 
better since February 1997.  Physical examination revealed he 
was able to get on and off the examination table without 
difficulty with a step stool.  He was able to assume supine 
from sitting, prone from supine and reverse each 
independently.  Gait was stable, symmetric and normal.  He 
was able to ambulate on his heels and toes without 
difficulty, and it was stable and symmetric.  He stood with a 
level pelvis and straight spine.  Forward flexion was 35 
degrees, extension was 15 degrees and lateral flexion was 20 
degrees before stopping.  He reported pain with extension, 
forward flexion, re-extension and left lateral flexion.  
Electrophysiological studies of the lumbosacral paraspinals 
and lower extremities were normal. There was no reflection of 
lumbosacral radiculopathy.

Dr. Buszek indicated that examination and 
electrophysiological studies failed to identify any 
reflection of neurological abnormality.  The clinical 
assessment was with complaints of pain generated with some 
aspects of the examination.  There was no reflection of 
musculoligamentous impairment, and the tenderness described 
was not localizing and did not specifically increase when the 
area was stressed relative to other aspects of the 
examination.  The imaging studies demonstrated  spondylolysis 
with some degeneration at the lumbosacral region.  Dr. Buszek 
was unable to specifically correlate the type of complaints 
generated on examination with the described changes on the 
diagnostic studies.  He was unable to identify any acute 
changes on the studies that could be attributable to the 
February 1996 motor vehicle accident, but acknowledged a 
prior disability from the service as a result of the back.  
He was unable to identify a work related foundation for 
further diagnostic or treatment interventions or for 
restrictions.

A private examination report from V. C. Gordon, D. O., dated 
in April 1998 shows that the veteran reported that his 
condition had worsened.  He described that he continued to 
have low back pain that was constant and of variable 
intensity.  He had pain in the left lower extremity all of 
the time.  The pain increased with prolonged sitting, 
standing, bending, and lifting.  He reported taking pain and 
anti-inflammatory medication.  Physical examination revealed 
that he presented using a straight cane.  Sensation was 
tested to light touch, pin prick, vibration, double 
simultaneous stimulation, and proprioception.  There was 
diminished sensation in the left lower extremity in a diffuse 
manner.  There were no pathologic reflexes.  Range of motion 
of the lumbosacral spine demonstrated flexion limited to 45 
degrees, extension limited to 20 degrees and lateral flexion 
limited to 20 degrees, all with low back pain.  There was no 
step off noted in thoracolumbar spine to indicate 
spondylolisthesis.  There was flattening of the lumbar 
lordotic curve.  The veteran ambulated with an antalgic gait.  
He was able to execute heel and toe gait.  Manual muscle 
testing failed to demonstrate evidence of weakness.  There 
were no fasciculations, spontaneous activity, myotonia, or 
paratonia.  LaSegues testing produced low back pain at 60 
degrees.  Yeoman's test was positive bilaterally.  Patrick's 
test was negative.  Straight leg raising produced low back 
pain at 60 degrees.  There was no scoliosis.  
Electrodiagnostic studies were normal, with no evidence of 
radiculopathy, plexopathy, or peripheral neuropathy.  X-ray 
examination of the lumbar spine demonstrated spina bifida 
occulta at L5.  There was disc space narrowing at L5-S1 and 
spondylolysis was seen at L5.  The diagnosis was status post 
motor vehicle accident with acceleration extension injury to 
the lumbosacral spine with resultant myofascial strain with 
pseudo-radiculopathy; degenerating lumbar disc disease; 
probable lumbar disc prolapse; and spondylolysis at L5.

In August 1998, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that his back would interfere with his sleep.  He also 
described severe deterioration of his skeletal bone system 
and that he could not bend without severe pain. 

Outpatient treatment records from Dr. Fragatos dated from 
October 1997 to June 1998 show that the veteran continued to 
be treated for low back pain.

During the veteran's May 2004 hearing before the undersigned 
Veterans Law Judge, he reported increased symptoms of 
radiating pain, limitation of motion, and  occasional spasms.  
He added that he would take medication for the pain and that 
he had to cease working as a result of his symptoms, which 
inhibited his ability to qualify for a pension from his 
employer.

VA outpatient treatment records dated from January 2002 to 
July 2005 show intermittent treatment for symptoms associated 
with a history of low back pain.

A VA examination report dated in August 2005 shows that the 
examiner stated having reviewed the veteran's claims folder 
in conjunction with conducting the examination.  The veteran 
reported low back pain, fairly constant, with intensity of 
seven or eight out of ten.  Pain involved the low back and 
certain motion would increase the pain.  He stated that he 
used a cane and occasionally a back brace, and it was 
difficult to walk more than two blocks.  There was no 
radiation of pain in the legs.  There was no history of acute 
episodes of excruciating pain requiring bed rest, or medical 
treatment under doctor's care.  He reported that his hands 
and arms felt numb mostly on the right side.  He would visit 
his doctor two times a year.  Physical examination revealed 
that he was healthy looking and did not appear to be in any 
pain.  He could walk with or without the cane and there was a 
normal heel and toe gait.  Posture was good and equilibrium 
was satisfactory.  There was a normal lumbar lordosis.  There 
was no back brace.  The muscle tone was good without any 
atrophy.  There was no step off deformity.  Flexion was 55 
degrees with complaint of pain, extension was 15 degrees with 
complaint of pain.  The right and left lateral flexion was 15 
degrees with pain and rotation was 10 degrees without any 
pain.  There was evidence of incoordination without any 
weakness and fatigability.  Functional loss due to subjective 
complaint of pain was absent.  Muscle tone in the lower limbs 
was good and there was no atrophy.  Sensation was normal.  
Reflexes were sluggish.  Straight leg raising was 20 degrees 
on either side with complaint of back pain, but the Lasegue's 
test was negative.  X-rays showed spondylolisthesis at L5-S1 
with bilateral spondylolysis.  There was a small spina bifida 
occulta at L5 and disc degenerative changes.

The examiner stated that there was no residual of the 
veteran's service-connected low back strain which could be 
attributed to his current lower back pathology, namely 
spondylolisthesis, spondylolysis, spina bifida occulta and 
disc degeneration. The examiner stated that there was no 
unfavorable ankylosis of the spine and the range of motion 
had some limitation.  The extent and severity of the 
orthopedic findings were described as moderate, but not 
related to the service-connected low back strain.  The 
examiner stated that there were no neurological findings 
associated with the veteran's service-connected low back 
disability.  The examiner added that motion testing was 
recorded, there was no evidence of weakened movement, excess 
fatigability or incoordination, and that it was not likely 
that there would be additional range of loss of motion due to 
pain, weakened movement, excess fatigability or 
incoordination.  There was no history of flare up.  It was 
his opinion that the degree of pain the veteran voiced was 
not significant to limit the functional ability of the lower 
back when used repeatedly.  The examiner stated that there 
was no evidence of service-connected spinal disability 
including intervertebral disc syndrome, and there was no 
evidence of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain, muscle spasm or absent 
ankle jerk.  The examiner stated that he did not find any 
indication that the veteran's complaint of pain was in accord 
with his physical findings on examination.

After reviewing the evidence of record, with respect to 
Diagnostic Code 5295, the veteran had essentially moderate 
orthopedic findings with recent flexion of 55 degrees, 
extension of 15 degrees, lateral flexion of 15 degrees, and 
rotation of 10.  There was incoordination without weakness, 
fatigability, or functional loss due to pain.  See 38 C.F.R. 
§ 4.40, 4.45.  The veteran has some loss of lateral motion 
with irregularity of joint space.  Nevertheless, there has 
been no evidence that the lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or abnormal mobility on forced motion.  As 
such, entitlement to a disability rating greater than 20 
percent for the veteran's service-connected low back disorder 
pursuant to Diagnostic Code 5295 is not warranted.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent disability evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

With respect to the revised rating criteria, when considering 
the medical record and all applicable schedular criteria, 
there is no medical evidence which suggests that the 
veteran's service-connected lumbar spine impairment warrants 
a disability rating in excess of 20 percent.  There were no 
findings of ankylosis, and the veteran has never demonstrated 
forward flexion to 30 degrees or less.  Additionally, the 
veteran is not service connected for degenerative disc 
disease and the VA examiner in August 2005 specifically 
indicated that the veteran's service-connected disability did 
not include intervertebral disc syndrome.  Thus, application 
of the criteria for intervertebral disc syndrome is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Based on the above medical findings, the Board finds that the 
veteran's low back disorder does not warrant a rating higher 
than 20 percent under either the old or new criteria.  The 
veteran's symptoms also do not warrant a separate rating for 
neurological symptoms as radiology reports did not show any 
neurological disorders, and the VA examiner in 2005 stated 
that there were no neurological findings associated with the 
veteran's service-connected low back disorder.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  38 C.F.R. § 4.71a (2005). Thus, they do not provide a 
basis for a higher rating.

The Board has also considered the possible application of 
Diagnostic Code 5292 which provides for the limitation of 
motion of the lumbar spine.  However, as the evidence has not 
shown severe limitation of motion of the lumbar spine at any 
time, rating under this diagnostic code provision does not 
provide for a disability rating greater than 20 percent under 
the prior rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Again, a greater disability rating would 
not be warranted under the revised rating criteria as there 
is no evidence favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).  Thus, there is no basis for a higher 
rating.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Such complaints were duly considered in the rating decision 
currently in effect for 20 percent disability rating.  As 
indicated above, the clinical findings show that although 
there was incoordination, there is no evidence of additional 
weakness, fatigability, or functional loss due to pain.  The 
VA examiner in 2005 stated that the degree of pain that the 
veteran was voicing was not significant to limit the 
functional ability of the low back when used repeatedly.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, therefore, 
does not provide a basis for a rating higher than 20 percent.  
Any pain affecting function of the low back is not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which included objective findings 
of pain, and do not meet the criteria for a rating in excess 
of 20 percent.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, the rating schedule in this case does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1996). 

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 20 percent is 
warranted, under either the old or new regulations applicable 
to the low back disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization solely due to his service-connected low back 
disorder.  While the veteran is unemployed, he also suffers 
from severe degenerative joint disease of the knees, which is 
a significant factor.  See Records from the Social Security 
Administration.   Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for low back strain 
associated with spondylolisthesis, spondylosis, and spina 
bifida occulta, currently rated as 20 percent disabling, is 
denied. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


